DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 28 December 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Below is a substantial reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim(s) 1-5, 7, 8, 12-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRosa (U.S. Patent 6,493,945).

Claim 1: DeRosa discloses an apparatus, comprising: 
a grippable portion (12); 
a hook (14) extending from the grippable portion, wherein the hook comprises: 
an interior surface (forming inner surface of the hook receiving 20) proximate the grippable portion (as shown), the interior surface extending away from the grippable portion (as shown) to form a blade recess (receiving 20) between the hook and the grippable portion (as shown); and 
an exterior surface (portion on opposite side of interior surface of the hook) of the hook distal to the grippable portion and converging with the interior surface to form a hook tip (18, 18A) shaped to insert between strands of hair and capture, from the hair, a hair elastic within the blade recess (functional language fully capable of being met by the prior art); 
the blade recess formed between the hook and the grippable portion, the blade recess having a curved apex where the interior surface of the hook meets the grippable portion (as shown); and 
a blade (20) integrated within the blade recess to be proximate the curved apex of the blade recess with a sharpened edge of the blade facing away from the curved apex of the blade recess (as shown generally).  

Claim 2: DeRosa discloses the apparatus of claim 1, wherein the grippable portion and the hook are formed as a single monolithic piece (as shown generally).  

Claim 3: DeRosa discloses the apparatus of claim 1, wherein the grippable portion, the hook, and the blade form a single integrated piece (Col. 2, lines 65 and following note the blade may be integrally molded within the cylindrical member).  

Claim 4: DeRosa discloses the apparatus of claim 1, wherein at least one of the grippable portion, the blade, or the hook is formed of: 
titanium; 
aluminum; or 
steel (Col. 2, lines 61 and 62 note it may be made of steel).  

Claim 5: DeRosa discloses the apparatus of claim 1. wherein the blade is formed of a material that is different from a material of at least one of the hook or the grippable portion (Col. 2, lines 1 and 2 note a plastic tool with metal blade).  
Claim 7: DeRosa discloses the apparatus of claim 1, wherein the grippable portion includes a bulbous geometry to facilitate gripping (see Fig. 2: 24).  

Claim 8: DeRosa discloses the apparatus of claim 1, wherein the blade forms a chord with the sharpened edge extending between the grippable portion and the interior surface of the hook (as shown in Fig. 1).  


Claim 12: DeRosa discloses the apparatus of claim 1, wherein the blade forms an acute angle relative to at least one of the hook and the grippable portion (as shown it forms an acute angle with the greppable portion and a portion of the hook).  

Claim 13: DeRosa discloses the apparatus of claim 1, wherein the blade is metallic or polymeric (Col. 2, lines 64-67 note the blade may be integrally molded with the cylindrical member and the member may be made of polymeric materials).  

Claim 14: DeRosa discloses the apparatus of claim 1, wherein the grippable portion varies in width along a length of the grippable portion (see Fig. 2 where 24 varies in width along the length).  

Claim 18: DeRosa discloses an apparatus, comprising: 
a grippable portion (12); and 
a hook (14) extending from the grippable portion, the hook having an interior surface (receiving 20), an apex (proximate vertex of 20), and an exterior surface (surface opposite interior surface), and the hook defining a blade recess (receiving 20) adapted to receive a hair tie (functional language fully capable of being met by the prior art); 
wherein: 
a blade (20) is positioned within the blade recess to extend between the hook and the grippable portion and face away from the apex of the blade recess of the hook (as shown in Fig. 1); and 
the grippable portion and the hook are formed as a single integrated, polymeric piece (Col. 1, lines 64-67 notes the blade may be integrally molded with the cylindrical member and be made of polymer).  

Claim 19: DeRosa discloses the apparatus of claim 18, wherein the blade recess forms a curved apex proximate the blade (as shown generally in Fig. 1).  

Claim 20: DeRosa discloses the apparatus of claim 18, wherein the blade comprises a metal (Col. 2, lines 62, 63) formed into a material of the hook and the grippable portion (as disclosed the hook and greppable portion as unitary, and as shown in Fig. 4b, it is within the material).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 9, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa in view of Reyburn (U.S. Patent 6,182,364).

Claims 6 and 12: DeRosa discloses the apparatus of claim 1, except wherein the exterior surface of the hook and the interior surface of the hook converge to one another uniformly over a length of the hook.  Reyburn teaches a similar cutting system that has an exterior and interior surface of the hook converge uniformly (see 14 generally).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the shape would facilitate ease of feeding the article being cut to the blade.

Claim 9: DeRosa discloses the apparatus of claim 1, except wherein the blade recess tapers toward the blade.  Reyburn teaches a similar cutting system that tapers as claimed (see 14 generally).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the shape would facilitate ease of feeding the article being cut to the blade.


Claim 15: DeRosa discloses an apparatus, comprising: 
a grippable portion (12); 
a hook (14) extending from the grippable portion, the hook comprising: 
a blade recess (receiving 20) defined by the hook relative to the grippable portion (as shown), wherein the blade recess is adapted to receive a hair tie (functional language fully capable of being met by the prior art); 
a blade (20) affixed between the grippable portion and the hook within the blade recess, wherein: 
the blade is embedded in a material of the hook (see Fig. 4b which shows the blade is embedded) and the grippable portion and oriented such that a sharpened edge of the blade faces away from the curved apex of the blade recess (as shown generally); and 
the blade forms a chord within the blade recess of the hook (as shown).  
	DeRosa does not disclose the blade recess having a geometry between the hook and the grippable portion that tapers towards a curved apex of the blade recess.  Reyburn teaches a similar cutting system that tapers as claimed (see 14 generally).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the shape would facilitate ease of feeding the article being cut to the blade.
 
Claim 16: the obvious modification of DeRosa discloses the apparatus of claim 15, wherein the blade forms the chord within the hook such that the blade is approximately perpendicular to an interior surface of the hook (see Fig. 1, generally where the blade is approximately perpendicular to the interior surface of the hook).  

Claim 17: the obvious modification of the prior art provides the apparatus of claim 15, wherein a thickness of a segment of material that forms the hook is approximately the same as a thickness of the grippable portion (see Fig. 1, generally which meets the claimed limitation).  


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa in view of Fazio (U.S. Publication 2004/0088868).

Claim 11: DeRosa discloses the apparatus of claim 1, except wherein a segment of the interior surface of the hook is planar along at least one dimension.  Fazio discloses a similar cutting system that has a planar section at an interior surface of the hook (40).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape would not depart from the scope of operability of the prior art.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649